TEEATTORNEYGENERAL
                         OF TEXAS
                            Aue~uv.   ‘~-EXAE      ‘78’111




                                September    23,   1974



The Honorable Wilson E. Speir                       Opinion   No.   H-    408
Director
Texas Department of Public Safety                   Re: Whether a separated employee
5805 Lamar Blvd.                                    is entitled to be retained on the
Austin,  Texas 78773                                payroll until he has been paid
                                                    for vacation time accrued during
                                                    the initial six (6) months of his
                                                    employment if he is separated
                                                    from.State   service before he has
                                                    been continuously    employed for
                                                    six (6) months.

Dear   Colonel   Speir:

        You have asked whether,   under the Appropriation    Act for fiscal
years 1974-1975,  a state employee who terminates    or is otherwise separated
from state employment    before completing  six months continuous service
should be carried on the state payroll until he has been paid for any vaca-
tion time which has accrued.

       Section 7 of Article     5 of the current Appropriation      Act   (Acts   1973,
63rd Leg,,  ch;‘.‘659, at p.   2199) provides in part:

                  An employee will earn vacation entitlement beginning
                  on the first day of employment with the State and termi-
                  nating on the last day of duty.  Vacation entitlement is
                  accrued at the applicable rate cited above.    Credit for
                  one month’s accrual will be given for each month or
                  fraction of a month of employment    with the State.
                  Vacation with pay may not be granted until the employee
                  has had     continuous employment   with the State for six (6)
                  months, although credit will be accrued during that
                  period.   (emphasis added)

                  . . .




                                      p.   1903
The Honorable    Wilson   E. Speir   page 2       (H-408)




         This Office has interpreted   similar provisions    in past Appropria-
tion Acts to mean that an employee must be employed continuously for
six calendar months before he or she is legally entitled to a @vacation.
Attorney General Opinions O-5972      (1944); O-2945   (1941); Letter Response
#1667 addressed    to Jesse James,   State Treasurer,    (1949).   However,   even
though a new employee accrues vacation pay, he, like other employees,            is
not entitled to receive a lump sum payment in lieu of vacation at the time
of his separation.    Attorney General Opinion H-126 (1973).

         We believe the proper interpretation    is that most state employees
are entitled to be carried on the payroll before they are separated until
duly accrued vacation time is exhausted,     [Attorney General Opinion H-126
(1973)], but that new employees,    although they accrue vacation time, “may
not be granted” vacation time with pay until they have had continuous
employment    with the State for six (6) months.

                                SUMMARY

                     A state employee who terminates      or is
                 otherwise separated from State e,mployment
                 before completing     six months continuous service,
                 is not entitled to be paid for accrued vacation
                 time and may not be granted a vacation with pay
                 on the State payroll.

                                                     Very   truly yours,




                                                     Attorney   General    of Texas




                                      p.   1904
The Honorable    Wilson   Speir      page 3        (H-408)




APPROVED:




          . YO    K,   First      ssista-




     LL
DAVID M. KENDALL,          Chairman
Opinion Committee


lg




                                            p.   1905